NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHAVEZ EVANS,                                   No.    19-16257

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00709-DWL-JZB

 v.
                                                MEMORANDUM*
JOHN REA, Honorable Judge, Maricopa
County Superior Court; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Dominic Lanza, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Shavez Evans appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal under 28 U.S.C. § 1915A. Hamilton v. Brown, 630 F.3d 889, 892 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2011). We affirm.

      The district court properly dismissed Evans’s claims against his public

defender because he was not acting under color of state law in his representation of

Evans. See Polk County. v. Dodson, 454 U.S. 312, 320-25 (1981) (“[A] public

defender does not act under color of state law when performing a lawyer’s

traditional functions to a defendant in a criminal proceeding.”).

      The district court properly dismissed Evans’s claims against Judge Rea and

former Commissioner O’Brien as barred by judicial immunity. See Mireles v.

Waco, 502 U.S. 9, 11-12 (1991) (discussing judicial immunity and its limited

exceptions).

      The district court did not abuse its discretion in denying Evans’s motion to

add to his complaint a request to enjoin his ongoing criminal trial. See Zucco

Partners, LLC v. Digimarc Corp., 552 F.3d 981, 1007 (9th Cir. 2009) (setting forth

standard of review). The district court properly found that Younger abstention

would prevent it in interfering with the ongoing state criminal trial. See ReadyLink

Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 758 (9th Cir. 2014)

(setting forth requirements for Younger abstention in civil cases).

      Evans’s pending motion for appointment of counsel is denied. See Palmer

v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009).

      Evans’s pending motions for injunctions, as well as the motion in his


                                          2                                   19-16257
Opening Brief to amend his complaint to add a claim for injunctive relief, are

denied. As stated above, Younger abstention prevents this Court from interfering

with a state criminal trial. See ReadyLink Healthcare, Inc., 754 F.3d at 758.

      Evans’s remaining motion requesting the court take judicial notice of his

affirmation is denied.

      AFFIRMED.




                                         3                                      19-16257